 In the Matter`ofGIBBSGAsENGINE COMPANYandINT'L BROTHER-HOOD OF BOILERMAKERS, IRON-SHIPBUILDERS, WELDERS cC HELPERS OFAMERICA; LOCAL # 199 -In the Matter of GIBBS GAS ENGINE COMPANYandLODGE;'#731,INTERNATIONALASSOCIATION OFMACHINISTS, AFFILIATEDWITHA. F OF L.In the Matter -of; GIBBS GAS ENGINE COMPANYandSHIPWORKERSASSOCIATION SOUTH,JACKSONVILLE CHAPTER No 1In the Matter''of GIBBS GAS` ENGINE COMPANYandLOCAL #435,SHEET METAL WORKERS INTERNATIONAL ASSOCIATION, AFFILIATEDWITH-THE AMERICAN FEDERATION OF LABORIn the Matter of GIBBS GAS ENGINE COMPANYandINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS, AND HELPERSIn the Matter of GIBBS GAS ENGINE COMPANYandUNITED BROTHER-HOOD OF CARPENTERS L'' JOINERS OF AMERICA, SHIP CARPENTERSLOCAL 2090In the Matter of GIBBS GAS ENGINE COMPANYandBROTHERHOOD OFPAINTERS, DECORATORS AND PAPER HANGERS OF AMERICA, LOCALUNION No 164Cases Nos R-3898 to R-3904, inclusive, respectively -Decided July10, 1942Juiisdiction:boat repair and construction industryInvestigation and Certification of Representatives:existence of question re-fusal of Company to deal with rival, organizations until certified by the Board;craft unions affiliated with same parent oiganization which sought respectivecraft units,permittedto paiticipate in election for employees in industrialunit found appropriate if they wish to be iepiesented theiem by a cooidinat-ing baiganung representative, election necessiiyUnitAppropriatefor CollectiveBargaining:in absence of change in circum-stances pi ioi determination of unit conclusive, all emplo3 ees, including leadersand watchmen but excluding supervisory and clerical employeesheldappro-pniate-Mr Alexander E. Wilson, Jr,andMr. Ralph L. Wiggins,for theBoardMr. John W DonahooandMr William WGibbs, of Jacksonville,Fla, for the CompanyMr T M Tallis,of Jacksonville, Fla, for the Boilermakers.42NLRB,No65272 GIBBS GASENGINE COMPANY273Mr Daniel L Millan,of Jacksonville,Fla, for the MachinistsMr Rhydon C. Latham,of Jacksonville,Fla, for the ShipWorkersMr Carl C. Gardner,of Jacksonville,Fla , for the Sheet MetalWorkers ,-"Mr J NBrown,of Jacksonville,Fla , for the Blacksmiths.Mr. Van Pittman,of Jacksonville,Fla-, for the Ship Carpenters.Mr D. W.Sharpe,of Jacksonville,Fla, for the Painters.Mrs AugustaSpauldmg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpon petitions duly filed by Int'l Brotherhood of Boilermakers,Iron Shipbuilders,Welders & Helpers of America, Local #199,herein called the Boilermakers, by Lodge #731, International Associ-ation of Machinists, herein called the Machinists, by Ship WorkersAssociation South Jacksonville Chapter No 1, herein called theShipWorkers, by Local #435, Sheet Metal Workers International,Association, herein called the Sheet Metal Workers, by InternationalBrotherhood of Blacksmiths, Drop Foigers, and, Helpers, hereincalled the Blacksmiths, by United Brotherhood of Carpenters &Joiners of America, Ship Carpenters Local 2090, herein called theShil Carpenters, and by Brotherhood of Painters, Decorators andPaper Hangers of America, Local Union No. 164, herein called thePainters' each alleging that a question affecting commerce had arisenconcerning the representation of employees of Gibbs Gas EngineCompany, Jacksonville, Florida, herein called the Company, theNational Labor Relations Boaid provided for an appropriate con--solidated hearing upon due notice befoie Charles E Persons, TrialExaminerSaid heating was held at Jacksonville, Floiida, on May25 and 26, 1942The Board, the Company, the Boilermakers, theMachinists, the Ship Workers, the Sheet Metal Workers,'the Black-smiths, the Ship Carpenters, and the Painters appeared and partiwi-pated'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issuesThe Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affiimed._Upon the entire record in the case, the Board makes the following:IIndustrialUnion of Marine&ShipbuildingWorkers ofAmerica,affiliatedwith theCongress of Industrial Organizations,although served with notice, did not appear472814-42-vol 42-18 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF THE COMPANYGibbs Gas Engine Company is engaged in the construction andrepair of small boats at its shipyards in Jacksonville, Florida 'Atthe present time, the construction and conversion of boats for useby the United States Government,constitutes approximately 95 per-cent of its business 'During the year 1941 the Company, pui chased-raw materials, consisting -of steel, lumbei, and hardware, approxi-mately 60 percent of which was brought to the shipyaid from pointsoutside FloridaDuring the same peiiod the Company's gross re-ceipts were in excess of $200,000The Company admits that it isengaged in commerce within the meaning of the National LaborRelations ActIITHE ORGANIZATIONS INVOLVEDInt'l Brotheihood of Boileimakers, lion Shipbiuldeis. Weldeis &Helpers of America, Local #199, Lodge # 731, Inteinational Asso-ciation ofMacliiists, Localk423, Sheet MetalWoikeis Inter-nationalAssociation, International Brotherhood of Blacksmiths,Drop Forgers, and Helpers, United Brotherhood of Carpenters &Joiners of America, Ship Carpenters Local 2090, and Brotherhood'of Painters, Decorators and Paper Hangers of America, Local UnionNo 164; are/ labor of ganizatron5 affiliated with the American , Fed-erationofLabor, admitting to inembeislip employees of theCompany.--ShipWorkers Association South Jacksonville Chapter No 1 isan unaffiliated labor organization, admitting to niembei ship employees,of the-CompanyIII '111E QUESTION CONCERNING REI'RESENIATIONUpon petition duly filed by Jacksonville Metal Trades Council,an oiganization composed of local lodges affiliated N nth the AmericanFederation of Labor, herein called the Council, the Board on August5,1941, directed an election among employees at the Company'sshipyard -'On September 15, 1941, since no collective bargainingrepresentative had been selected by mayor i ty of such employees inthe election, the Board dismissed the petition filed by the Council,noted above 3After the election, employees at the Company's ship-2Matterof GibbsGas Engine CompanyandJacksonw1le Metal Trades Council,affiliatedwith the AmermanFederationof Labor,33 N L R B 1110335NLRB433 GIBBS GASENGINE COMPANY275yard formed the Ship Workers, an unaffiliatedorganization; one ofthe petitioners in this proceeding--In January 1942, the Ship Workers asked the Company for recog-nition as exclusive bargaining agent of the Company's employees.The Company and the Ship Workers carried on some negotiationswith respect to a contiactIn March 1942 the Boilermakers askedthe Company to bargain for craft employees eligible to its member-shipThe Company questioned its majority among them. -TheBoilermakers ^ then filed its petition in this proceedingWhile itspetition was pending, the organizer r of" the iBoilermakers conductedin informal election at the Company's plant among-employees in itscraft, announced a majority vote in favor of,,the Boilermakers, andtendered a closed-shop contract to the CompanyThe Company re-jected the proposed contiact and tendered a "members only"counterproposal-,In April 1942 the Machinists also asked for a bargaining contract,claiming to repiesent a majority of employees within its craftInview of the conflicting claims of these organizations, the Companythen refused to take any further steps in the matter of bargainingwith any labor organization until it should be certified by the BoardThe Machinists, thereupon, filed its petition herein,On May 23, 1942, the Sheet MetalWorkers asked the Company tobaigain for employees in its craft and filed its petition in this pro-ceeding , The Company did not answer this letter ' On the day ofthe i eaiing, because the Ship Woikers was claiming to include in itsproposed unit employees who were members of the Blacksmiths, theShip Carpenteis, and the Painteis, each of these craft unions, claim-ing to represent a majority of employees in its iespective ciaft, like-wise filed its separate petition for investigation and certificationlieiein' `A statement prepared by a Field Examiner and introduced intoevidence at the hearing discloses that the Ship Workers represents asubstantial numbei of employees in the appropriate unit 44The Boilermakeissubmitted to the Field Examiner an affidavit listing 107 names pur-poitmg to be members of the Boilermakers within the unit proposed by_itOf these 107names 97 are names of persons on the Company s pay roll, of March 24, 1942Theieare 161 employees in its proposed unit-The Machinistssubmitted to the Field Examiner 32 authorization cards, which a p^arto -bear genuine signatures of employees on the Company s pay roll of March 24, 1942There are 49 employees in its pioposed unitAll such cards were dated in Apill 1942The Sheet MetallTorkeissubmitted to the Board's attorney 19 cards, 12 of whichbear apparently genuine signatures of employees on the pay roll of March 25, 1942All these cards were dated May 10 and 15, 1942There are about 20 employees in itspropo,cd unitThe Blacksmithssubmitted to the Board's attorney 12 cards, 9 of which bear aprar-entii genuine signatures and names similar to those on the March 25, 1942, pay rollA I 276DECISIONS OF, NATIONAL LABOR RELATIONS BOARDWe,find that a question affecting commerce, has arisen concerningthe representation of employees of the Company within the. meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Ship Workers contends that all employees of the Company,includmg_leaders, but excluding clerical employees and'foremen andother supervisory employees, constitute an appropriate unitThe six petitioning craft unions affiliated with the American Fed-eration of-Labor, herein called collectively the Affiliates, severallycontend that all employees eligible to membership, in each craftunion5constitute respectively a separate' bargaining unit 6In the prior- representation proceeding cited iii footnote 2 above,the Council and the Company agreed, and the Boaid found, that theappropriate bargaining unit included all employees at the Com-pany's, shipyard, including leaders and watchmen,- but -excludingsupervisory and clerical employees ,= There has beenno material-chang&,in the physical structure of the shipyard or in the workingconditions of the employees therein since this unit was found by theBoard to be appropriate.Although the Company has somewhatextended its -activities, it has proportionately increased the numberof its employees in the several departments of the yard-Footnote'-Continuedcards are dated between May 15 and May 28, 1942Theie are 19 employees in itsproposed unitThe Ship Carpenterssubmitted to the Board's attorney 277 cards,233 of which bearapparently genuine signatures of employees on the March 25,1942,pay rollAll caidsare dated in 1942There are about 450 employees in its proposed unitThe Painterssubmitted to the Board's attorney 34 cards,31 of which bear apparentlygenuine signatures of employees on the pay roll of March 25, 1942All cards were datedMay 15, 1942Thete are about 60 employees in its proposed unit ,The Ship Workerssubmitted to the Field Examiner 590 application cards, 477 ofwhich bear apparently genuine signatures of employees in the appropriate unitAt the hearing the Ship Workers tendered to the Board's attorney 102 additionalcards, but these cards were not checkedAccoiding to evidence received at the hearing,the Ship Workers has a present membership of 700 employees of the Company andrepresents employees in each of the several crafts repiesented at the shipyard,includingelectricians and pipe fittersThere are 1,073 employees in the appropriate unit6 It is to be noted,however,that the Boilermakers and the Ship Carpenters each pro-poses to include within its craft unit part of the pattern makers,thus splitting a groupof employees who constitute a well=defined separate craft customarily repiesented byanother affiliate of the American Federation of LaborSee footnote 6,infra6The Boilermakers contends that the metal pattein makers, welders, anglesmiths,boiler-makers, burners,bar furnacemen,plate furnacemen,cold pressmen,loftsmen, layer-out,planesopeiators,riveters,rivettesteis,ch,ppers,caulkers,rolloperatoi,riggers,sbipfitters tank testers,joggler operators,punch and shear operators, holder-on, rivetheaters,slab helpers,bolter-up and helpers,leadingmen,reamers, erectors,grinders,drillers, laborers,and janitois constitute an appropriate unitThe Machinists contendsthatmachinists,helpers,and apprentices constitute an appropriate unitThe SheetMetalWorkers contends that sheet metal workers,apprentices and helpers constitute anappropriate unitThe Blacksmiths contends that blacksmiths,drop forgers,and helpersconstitute an appropriate unitThe Ship Carpenters contends that carpenters joiners,wood pattern makers, loftsmen,and apprentices constitute an appropriate unitThePainters contends that all painters and their apprentices constitute an appropriate unit GIBBS GAS ENGINE COMPANY277The Council, of which some of the 'Affiliates are members, organ-ized the Company's employees on an industrial basis and sought torepresent them in a plant-wide unit.Members of all the Affiliatesparticipated in the plant-wide election conducted by the Board inthe fall of 1941When the Council failed to win the election, theCompany's employees formed the Ship Workers, which, as a peti-tioner in this pioceeding, seeks certification as bargaining agent inthe same plant unitUnder these circumstances, we find no reasonto alter the unit found appropriate in the prior representation pro-ceeding 7We find that all employees of the Company, including leaders andwatchmen, but -excluding supervisory and clerical employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by an elec-tion by secret ballot.The Affiliates repudiated at the hearing the suggestion of the TrialExaminer that- the American Federation of Labor, the union withwhich they are all affiliated, act as coordinator of their interests andseek to qualify as baigannng agent for all employees in the plantunitThe American Federation of Labor has frequently appearedbefore the,Board as petitioner on behalf of employees in an industrialunit and, as bargaining agent for such employees, has protected theirrights as members of affiliated craft unions sSince it clearly appears that the Affiliates together represent asubstantial number of employees in the plant unit herein foundappropriate and that the American Federation of Labor, with whichthey are affiliated, could function as coordinating bargaining repre-sentative of all such employees, we shall provide that the Councilor the American Federation of Labor may appear upon the ballotif the Affiliates give notice to the Regional Director within five (5)days of the date of the issuance of our Direction of Election that theydesire to participate in the election through either agency.Those eligible to vote in the election shall be all employees of theCompany within the appropriate unit who were employed during the'Matter of The Post-Standard CompanyandSyiaeiiseMailers Union,LocalNo 73,39 N L R B 1313,and cases cited thereint8 CfMatter of Wolf,heim f Sachs,IncandAmerican Federation of Labor, 42 NL R 13,232 ,Matter of St Louis Steel Products CompanyandAmerican Federation of Laborand its Affiliated Intonational Unions, 41 N LR B 1261,andMatter of A E StaleyManufacturing CompanyandUnited Grain Processors Union, Local 21400,affiliatedwiththe A F of L,31 N L R B 946,ad cases cited therein 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period immediately pi eceding the date of this Direction-ofElection, subject to the limitations and additions set forth thereinDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Boaid by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Aiticle TIT, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gibbs Gas En-gine Company, Jacksonville, Florida, an election by seciet ballot shallbe conducted as early as possible but not later than thnty (30) daysfiom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting ni this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among allemployees of the Company within the unit found appropriate in Sec-tion IV above, who were employed during the pay-roll period im-mediately pieceding the date of this Diiection, including employeeswho did not work during said pay-roll peiiod because they were ill'or on vacation of in the active militaiy service of training of theUnited States, or temporarily laid off, but excluding employees whohave since quit of been discharged foi cause, to determine whetherornot they desire to be i epresented by Ship Woi kei s AssociationSouth Jacksonville Chapter No 1, foi the puiposes of collectivebai gaining In the Mattel of GIBBS GAS ENGINE COMPANYandINTEL BROTHERHOOD-OFBOILERMAKERS,ILON SHIPBUILDERS,WELDERS& HELPERS OFAMERICA, LOCAL #199In the Mattel of GIBBS G ^s ENGINE COMPANYandLODGE #731, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH A F OF LIn the Matter of GIBPs GAS ENGINE COMPANYandSHIPWORKERSASSOCIATION SOUTH JACKSONVILLE CHAPTER No 1In the Mattel of GIBBS GAS ENGINE COMPANYandLOCAL#435, SHEETMETALWORKERSINTERNATIONAL ASSOCIATION,AFFILIATED WITH THEAMERICAN FEDFRATION OF L 1BORIn the MATTEROF GIBBS GAS ENGINE COMPANY,and INTERNA'IION\LBROTIIERHOD OF BLACKSMITHS,DROPFORGERS,AND HELPERSIn the Mattel of Gin1,s GAS ENGINE COMPANY and UNITED BROTHER-HOODOr CARPENTERS & JOI\ FRS' or A31FRICA, SIIi ' CARPLNTERSLOCAL 2090In theMattel of GIBBSG 1s ENGINE COMPANYandBROTHERHOOD OFPAINTERS,DECORATORSAND P 'PER HANGEi S OF AMERICA, LOC 1LUNION No 164Cases Nos R-3898 to R-3901t,,nclnslve, respectivelyAMENDMENTTO DIRECTIONOF ELECTIONJuly 21, 19/2On July 10, 1942, the National Labor Relations Board issued a Deci-sion and Diiectlon of Election 1 in this proceeding, chlectmng that anelection be held among employees of Gibbs Gas Engine Company,Jacksonville; Floiida, to determine whether or not they deslled to berepresented for the purposes of collective bargaining by Ship Work-ersAssociation South Jacksonville Chapter No 1, herem called theShip Workei s, a petitionei in this pi oceedingInternationalBrotherhood of Boilermakers, Iron Shipbuildeis,Weldeis & Helpers of America, Local #199, Lodge #731, Interna-tionalAssociation of Machinists, Local #435, Sheet Metal Workersinternational Association,-Inteinational Brotherhood of Blacksmiths,Drop Foigeis, and Helpers, United Brotherhood of Carpenters &142 N L R B, No 6542NLRB272279 280DECISIONSOF NATIONALLABORRELATIONS BOARDJoiners of America, Ship Carpenters Local 2090; and Brotherhoodof Painters, Decorators and Paper Hangers of America, Local UnionNo. 164, all of which are affiliated with the American Federation ofLabor, herein called the Affiliates, are also petitioners hereinIn itsDecision the Board provided that the American Federation of Laboror Jacksonville Metal Trades Council,an organization of local unionsaffiliated with the American Federation of Labor, might appear uponthe ballot if the Affiliates gave notice to the Regional Director within5 days of the date of issuance of the Direction of Election that theydesired to participate in the election through either agencyTheRegional Director has advised the Board that the Affiliates desire toparticipate in the election through the American Federation of Labor.We shall, accordingly, amend the Direction of Election to permit theirparticipationThe Board hereby amends the Direction of Election issued on July10, 1942, by striking out the words "to determine whether or not theydesire to be represented by Ship Workers Association South Jackson-ville Chapter No. 1, for the purposes of collective bargaining" and bysubstituting therefor the words "to determine whether they desire tobe represented by Ship Workers Association South Jacksonville Chap-ter No 1, or by the American Federation of Labor, for the purposesof collectivebargaining,or by neither "MR GERARD D. REILLY took no part in the consideration of theabove Amendment to Direction of Election.